DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments to the specification, filed 06/09/2021, with respect to the outstanding objections to the specification have been fully considered.  The outstanding objections to the specification have been withdrawn. 

Applicant’s amendments to the claims, filed 06/09/2021, with respect to outstanding objections to the claims have been fully considered.  The outstanding objections to the claims have been withdrawn. 

Applicant’s amendments to the claims, filed 06/09/2021, with respect to outstanding 35 USC §112(b) rejections have been fully considered.  The outstanding objections to the claims have been withdrawn. 
Yes, this is one way to amend the claims to be consistent with claim 15, but the examiner was suggesting deleting “in an electron blocking … or an electron transport material” which is much broader than currently amended claim 29.

Applicant’s arguments and amendments, filed 06/09/2021, with respect to the outstanding 35 USC §103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The disclosure is objected to because of the following informalities:
In Ar-5 and Ar-6, the double bond positions are in the wrong place.  They should be as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Appropriate correction is required.

Claim Objections
Claim 32 is objected to because of the following informalities: 
In Ar-5 and Ar-6, the double bond positions are in the wrong place. See above
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 15-20, 22-24 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Ogiwara, et al., US 2012/0119196 A1, in view of Yamamoto, et al., US 2013/0306960 A1.

at least compound E-5):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Ogiwara compound is not represented by claimed Formula (1), in that Ar is a fluoranthene group, while the claims require Ar does not comprise fluoranthene.
Yamamoto teaches compounds for OLEDs; like Ogiwara’s compounds, the compounds are host materials in the emitting layer (see ¶95). Yamamoto teaches hosts represented by Formula (I), which overlaps with Ogiwara’s Chemical Formula 1 (see ¶84), and a variety of compounds having this formula (see compounds 1-7 to 1-10 at ¶103). Yamamoto further teaches that is preferred that the hosts are asymmetric with respect to the 2,7-disubstituted naphthalene ring, as lifetimes and other properties are improved (see ¶135); Yamamoto suggests asymmetry prevents crystallization of the light emitting layer (see ¶19). Because Yamamoto’s teaching applies to Ogiwara’s Chemical Formula 1, which is symmetric, it is arguably applicable to Ogiwara’s Chemical Formula 2, which is also symmetric, and the compounds represented by Ogiwara’s Chemical Formula 2, including compound E-5. Yamamoto teaches a variety of hydrocarbon rings such chrysene, benzochrysene, triphenylene, and phenanthrene (see ¶103 and compounds @ ¶125), and Ogiwara teaches that for the benzofuran core, triphenylene is also an acceptable aromatic hydrocarbon ring (see ¶37).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one of Ogiwara’s fluoranthene in this case, because Yamamoto teaches this is applicable to compounds with a 2,7-disubstituted naphthalene ring, and Ogiwara teaches symmetric compounds with a 2,7-disubstituted naphthalene ring, and symmetric compounds with a disubstituted dibenzofuran ring, it would be expected that if the teachings re: asymmetry are applicable to the 2,7-disubstituted naphthalene ring, they could also be applicable to the disubstituted dibenzofuran ring).
This suggests the following compounds represented by formula (1):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Wherein X is O,
Ars is N/A (p=0),
Ar is a triphenylene,
R0, R1, R2, and R3 are H,
m, n, r, are 0 to 3,
p is 0,
q is 0 to 3,
s is 0 to 2.



Claim 17. Modified Ogiwara teaches or suggests the compound according to claim 15, wherein the compound is a compound of Formula (1-1), where the symbols and indices used have the same meanings as given in claim 15.

Claim 18. Modified Ogiwara teaches or suggests the compound according to claim 15, wherein the compound is a compound of Formula (1-1-4), where the symbols and indices used have the same meanings as given in claim 15.

Claim 19. Modified Ogiwara teaches or suggests the compound according to claim 15, wherein the compound is a compound of Formula (1-1-4-c), where the symbols and indices used have the same meanings as given in claim 15.

Claim 20. Modified Ogiwara teaches or suggests the compound according to claim 15, wherein Ar is triphenylene.

Claim 22. Modified Ogiwara teaches or suggests the compound according to claim 15, wherein R1, R2, and R3 are H.

Claim 23. Modified Ogiwara teaches or suggests the compound according to claim 15, wherein R1, R2, and R3 are H.

Claim 24. Modified Ogiwara teaches or suggests the compound according to claim 15. While claim 24 further limits R0, it does not require that the compound contains a group having R0, hence the above compounds still meet all the limitations of claim 24.

Claim 29. Modified Ogiwara teaches or suggests an organic electroluminescent device comprising the host or matrix material according to claim 15 is employed as a material for phosphorescent or fluorescent emitters (see ¶106).
Ogiwara does not explicitly teach the compounds are further employed as a material in an electron-blocking or exciton-blocking material, a hole-blocking material, or an electron-transport material. However, Ogiwara notes that the compound may be used in an exciton blocking layer (see ¶¶180-183).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the compound as an exciton-blocking material, as this would have been the selection of a known material identified as suitable for its intended purpose. See MPEP §2144.07. 

Claim 30. Modified Ogiwara teaches or suggests the host or matrix material according to claim 15, wherein the host or matrix material is used for phosphorescent or fluorescent emitters (see ¶106).

see ¶106).

Claim 32. Modified Ogiwara teaches or suggests the host or matrix material according to claim 15, wherein Ar is (Ar-9).

Note
Could allow combination of claim 19 and claim 32 with Ar-19 to Ar-38 in an After Final Consideration Program 2.0 Request. Claims 29 to 31 could be made dependent on such a claim. This gives most of the compounds in the instant specification, excepting those similar to Ogiwara.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253.  The examiner can normally be reached on M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721